                                                        Case 2:20-cv-04423-AB-SK Document 21 Filed 05/29/20 Page 1 of 13 Page ID #:510




                                                         1   GERAGOS & GERAGOS
                                                                    A PROFESSIONAL CORPORATION
                                                         2                  LAWYERS
                                                                      HISTORIC ENGINE CO. NO. 28
                                                                     644 South Figueroa Street
                                                         3       Los Angeles, California 90017-3411
                                                                     Telephone (213) 625-3900
                                                         4            Facsimile (213) 232-3255
                                                                        Geragos@Geragos.com

                                                         5
                                                         6
                                                             MARK J. GERAGOS                   SBN 108325
                                                             BEN J. MEISELAS                   SBN 277412
                                                         7
                                                             MATTHEW M. HOESLY                 SBN 289593

                                                         8   DHILLON LAW GROUP INC.
                                                             177 Post Street, Suite 700
                                                         9   San Francisco, California 94108
                                                        10   Telephone: (415) 433-1700
                                                             Facsimile: (415) 520-6593
                                                        11   HARMEET K. DHILLON (SBN: 207873)
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                             harmeet@dhillonlaw.com
                                                        12
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                             NITOJ P. SINGH              (SBN: 265005)
                                                        13   nsingh@dhillonlaw.com
                                                        14
                                                             Attorneys for Plaintiff,
                                                        15   MARK’S ENGINE COMPANY NO. 28 RESTAURANT, LLC
                                                        16
                                                                                        UNITED STATES DISTRICT COURT
                                                        17
                                                                                    CENTRAL DISTRICT OF CALIFORNIA
                                                        18
                                                        19                                                    CASE NO.: 2:20-cv-04423-AB-SK
                                                             MARK’S ENGINE COMPANY NO. 28
                                                        20
                                                             RESTAURANT, LLC, a limited liability             FIRST AMENDED COMPLAINT FOR
                                                        21   company;                                         DAMAGES AND DECLARATORY
                                                                                                              RELIEF
                                                        22                        Plaintiff,
                                                                                                                (1) DECLARATORY RELIEF
                                                        23                        vs.                           (2) BREACH OF CONTRACT
                                                                                                                (3) BAD FAITH—BREACH OF
                                                        24                                                          IMPLIED COVENANT OF
                                                              TRAVELERS PROPERTY CASUALTY                           GOOD FAITH AND FAIR
                                                        25    COMPANY OF AMERICA, a corporation;                    DEALING
                                                              ERIC GARCETTI, an individual, and;                (4) VIOLATION OF BUSINESS &
                                                        26                                                          PROFESSIONS CODE § 17200
                                                              DOES 1 to 25, inclusive,
                                                        27
                                                                                                              JURY TRIAL DEMANDED
                                                        28                        Defendants.

                                                                                                        -1-
                                                        Case 2:20-cv-04423-AB-SK Document 21 Filed 05/29/20 Page 2 of 13 Page ID #:511




                                                         1          Plaintiff Mark’s Engine Company No. 28 Restaurant, LLC (“EC No. 28” or
                                                         2   “Plaintiff”), brings this First Amended Complaint, alleging against Defendants Travelers
                                                         3   Property Casualty Company of America (“Travelers”), Eric Garcetti (“Garcetti”), and DOES
                                                         4   1 through 25 (collectively as “Defendants”) as follows:
                                                         5                                            PARTIES
                                                         6          1.      At all relevant times, Mark’s Engine Company No. 28 Restaurant, LLC1 is
                                                         7   a limited liability company organized and authorized to do business and doing business in
                                                         8   the State of California. Plaintiff owns, operates, and/or manages a Traditional American
                                                         9   restaurant located in the heart of downtown Los Angeles at 644 South Figueroa Street,
                                                        10   Los Angeles, California 90017.
                                                        11          2.      At all relevant times, Defendant Travelers Property Casualty Company of
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12   America (“Travelers”) is a corporation organized under the laws of Connecticut, and
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                        13   licensed by the State of California to do business and doing business in the County of Los
                                                        14   Angeles, California (COA #6168) subscribing to Policy Number 680-3G659131 (the
                                                        15   “Policy”) issued to Plaintiff for the period of September 10, 2019 through September 10,
                                                        16   2020. Defendant Travelers is transacting the business of insurance in the state of
                                                        17   California and the basis of this suit arises out of such conduct.
                                                        18          3.      At all relevant times, Defendant Eric Garcetti is an individual who is being
                                                        19   named in his official capacity as the Mayor of Los Angeles.
                                                        20                                  JURISDICTION AND VENUE
                                                        21          4.      Jurisdiction is proper in the Los Angeles Superior Court2.
                                                        22          5.      Plaintiff is informed and believes, and thereon alleges, that the Superior Court
                                                        23   of California, Los Angeles County is the proper venue for trial because the acts and/or
                                                        24
                                                             1
                                                                      While the underlying Policy is technically held by “Mark & Brian’s Engine
                                                        25   Company No. 28 Restaurant, LLC, Plaintiff filed an Amendment (Form LLC-2) with the
                                                             California Secretary of State in March 2020 changing the name to “Mark’s Engine Company
                                                        26   No. 28 Restaurant, LLC”, thus Plaintiff sues on behalf of its new entity name.
                                                                    2
                                                        27            This Court does not have subject matter jurisdiction over the matter alleged herein
                                                             and was brought to this Court based on an improper removal by Defendant Travelers.
                                                        28   Plaintiff will be concurrently filing a motion to remand back to the Superior Court of
                                                             California, Los Angeles County.
                                                                                                           -2-
                                                        Case 2:20-cv-04423-AB-SK Document 21 Filed 05/29/20 Page 3 of 13 Page ID #:512




                                                         1   omissions complained of took place, in whole or in part, within the venue of this Court.
                                                         2   Further, Defendants are located and conduct business here, and witnesses are located here.
                                                         3                                  FACTUAL BACKGROUND
                                                         4          6.      On or about September 10, 2019, Plaintiff entered into a contract of insurance
                                                         5   with Travelers, whereby Plaintiff agreed to make payments to Travelers in exchange for
                                                         6   Travelers’ promise to indemnify Plaintiff for losses including, but not limited to, business
                                                         7   income losses at its restaurant (hereinafter “Insured Property”) in downtown Los Angeles.
                                                         8          7.      The Insured Property includes the historic full-service all-American
                                                         9   restaurant known as “Engine Co. No. 28”, which is centrally located in downtown Los
                                                        10   Angeles at 644 South Figueroa Street, Los Angeles, California 90017. Engine Co. No. 28
                                                        11   is owned, managed, and/or controlled by Plaintiff.
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12          8.      Engine Co. No. 28 is open all three hundred and sixty-five days of the year
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                        13   and caters to large groups, individuals and happy-hour goers.
                                                        14          9.      The Insured Property is covered under an insurance policy issued by the
                                                        15   Travelers bearing Policy Number 680-3G659131 (the “Policy”).
                                                        16          10.     The Policy is currently in full effect, providing property, business personal
                                                        17   property, business income and extra expense, and additional coverages between the period of
                                                        18   September 10, 2019 through September 10, 2020.
                                                        19          11.     Plaintiff faithfully paid policy premiums to Travelers, specifically to provide
                                                        20   additional coverages for “Business Income and Extra Expense Coverage” in the event of
                                                        21   business closures by order of Civil Authority.
                                                        22          12.     Under the Policy, insurance is extended to apply to the actual loss of business
                                                        23   income sustained and the actual, necessary and reasonable extra expenses incurred when
                                                        24   access to the scheduled premises is specifically prohibited by order of Civil Authority as the
                                                        25   direct result of a covered cause of loss to property in the immediate area of Plaintiff’s
                                                        26   scheduled premises. This additional coverage is identified as coverage under “Civil
                                                        27   Authority” as part of the Policy’s “Property Optional Coverages” section.
                                                        28          13.    The Policy is an all-risk policy, insofar as it provides that a covered cause of

                                                                                                          -3-
                                                        Case 2:20-cv-04423-AB-SK Document 21 Filed 05/29/20 Page 4 of 13 Page ID #:513




                                                         1   loss under the policy means direct physical loss or direct physical damage unless the loss is
                                                         2   specifically excluded or limited in the Policy.
                                                         3          14.     The Policy’s Civil Authority Coverage Section extends coverage to direct
                                                         4   physical loss or damage that results in a covered cause of loss to the Property in the
                                                         5   immediate area of the “scheduled premises”.
                                                         6          15.     Based on information and belief, Travelers has accepted the policy premiums
                                                         7   with no intention of providing any coverage under the Policy’s Civil Authority Coverage
                                                         8   Section due to a loss and shutdown from a virus pandemic.
                                                         9          16.     The global COVID-19 pandemic has physically impacted both public and
                                                        10   private property and physical spaces around the world, as well as the right of the general
                                                        11   public to gather and utilize retail business locations. The currently-raging pandemic has been
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12   exacerbated by the fact that the deadly virus physically infects and stays on surfaces of
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                        13   objects or materials, “fomites,” for up to twenty-eight days. The scientific community in the
                                                        14   United States and indeed, across the world, including the World Health Organization, has
                                                        15   recognized that the Coronavirus is a cause of real physical loss and damage.
                                                        16          17.     Indeed, a number of countries such as: China, Italy, France, and Spain have
                                                        17   required the fumigation of public areas prior to allowing them to re-open. A recent scientific
                                                        18   study printed in the New England Journal of Medicine explains that the virus is detectable
                                                        19   for up to three hours in aerosols, up to four hours on copper, up to 24 hours on cardboard
                                                        20   boxes, and up to three days on plastic and stainless steel3. Notably, the most potent form of
                                                        21   the virus is not airborne but rather present on physical surfaces.
                                                        22          18.     On March 15, 2020, the Mayor of Los Angeles, Defendant Garcetti, issued an
                                                        23   Executive Order (No. 202.6) directing all “non-essential” businesses to be closed in Los
                                                        24   Angeles. Defendant Garcetti’s Order came on the heels of Governor Gavin Newsom’s
                                                        25   similar state-wide order issued earlier that day. Defendant Garcetti’s Order specifically
                                                        26
                                                             3
                                                              See Aerosol and Surface Stability of SARS-CoV-2 as Compared with SARS-CoV-1, New
                                                        27   England Journal of Medicine (March 17, 2020), available at
                                                        28   https://www.nejm.org/doi/pdf/10.1056/NEJMc 2004973?articleTools=true

                                                                                                           -4-
                                                        Case 2:20-cv-04423-AB-SK Document 21 Filed 05/29/20 Page 5 of 13 Page ID #:514




                                                         1   referenced that it was being issued based on the dire risks of exposure with the contraction
                                                         2   of COVID-19 and evidence of physical damage to property. Shortly thereafter, Governor
                                                         3   Newsom issued a state-wide “Stay-at-Home Order” for all residents of California. In this
                                                         4   case, the property that is damaged is in the immediate area of the Insured Property.
                                                         5             19.   There are pending challenges to the legality of the Orders by Mayor Garcetti
                                                         6   as the Mayor has categorized businesses as either essential or non-essential. The physical
                                                         7   damages that occurred to insured premise was the labeling as non-essential or partially
                                                         8   non-essential. Since the March 15, 2020 Order, Mayor Garcetti has lifted restrictions for
                                                         9   businesses that were deemed non-essential. On May 19, 2020, Mayor Garcetti allowed for
                                                        10   pet grooming and training services to open by following public health guidelines, as well
                                                        11   as car washes. All these businesses were ordered closed on March 15, 2020 due to the
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12   labeling as non-essential. Physical damages are not just an actual physical injury as it is a
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                        13   lot broader as the physical damage was the labeling of the insured property as non-
                                                        14   essential.
                                                        15             20.   For the purposes of determining physical loss or damage of property,
                                                        16   California and neighboring courts have found that coverage is triggered when there is an
                                                        17   alteration to the property, even if invisible to the naked eye or not structural, that prevents the
                                                        18   ordinary intended use of the property. See Oregon Shakespeare Festival Ass’n v. Great Am.
                                                        19   Ins. Co., No. 1:15-cv-01932-CL, 2016 WL 3267247, at *5-6 (D. Or. June 7, 2016). See also
                                                        20   MRI Healthcare Ctr. of Glendale, Inc. v. State Farm Gen. Ins. Co., 187 Cal. App. 4th 76
                                                        21   (2010).
                                                        22             21.   The word ‘physical’ has been defined by California courts as ‘having material
                                                        23   existence’ or ‘perceptible through the sense and subject to the laws of nature.’ Ward General
                                                        24   Ins. Services, Inc. v. Employers Fire Ins. Co., 114 Cal.App.4th 548 (2003).
                                                        25             22.   Except for delivery or takeout, the Order does not specifically exempt
                                                        26   restaurants and has caused a complete and total shutdown of Plaintiff’s business operations.
                                                        27   As a direct and proximate result of this Order, access to Plaintiff’s Insured Property has been
                                                        28   specifically prohibited and Plaintiff’s employees have refused to work out of fear of

                                                                                                            -5-
                                                        Case 2:20-cv-04423-AB-SK Document 21 Filed 05/29/20 Page 6 of 13 Page ID #:515




                                                         1   contracting the novel Coronavirus. As such, Plaintiff’s business has been shut down.
                                                         2           23.    As a further direct and proximate result of the Order, Plaintiff has been forced
                                                         3   to consider, and in some cases, begin the termination process for dozens of its employees.
                                                         4           24.    Any effort by Travelers to deny the reality that the Coronavirus causes
                                                         5   physical loss and damage would constitute a false and potentially fraudulent
                                                         6   misrepresentation that could endanger policyholders, such as Plaintiff, and the public. The
                                                         7   only virus exclusion that relates in theory to a virus is not applicable here.
                                                         8           25.    In order for an exclusionary clause to effectively exclude coverage, it must be
                                                         9   conspicuous, plain, and clear. See e.g. MacKinnon v. Truck Ins. Exchange, 73 P.3d 1205,
                                                        10   1213 (2003). This rule applies with particular force when the coverage portion of an
                                                        11   insurance policy would lead an insured to reasonably expect coverage for the claim
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12   purportedly excluded. Id.
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                        13           26.    The insurer bears the burden of establishing the claim comes within an
                                                        14   exclusion. Id. To prevail, the insurer must establish its interpretation of the policy is the only
                                                        15   reasonable one. Id. at 1218. Even if the insurer’s interpretation is reasonable, the court must
                                                        16   interpret the policy in the insured’s favor if any other reasonable interpretation would permit
                                                        17   coverage for the claim. Id.
                                                        18           27.    Any ambiguous terms within the Policy are nonetheless resolved in favor of
                                                        19   the insureds, consistent with the insureds’ reasonable expectations. Safeco Ins. Co. v. Robert
                                                        20   S., 28 P.3d 889 (2001).
                                                        21           28.    A declaratory judgment determining that the coverage provided under the
                                                        22   Policy will prevent Plaintiff from being left without vital coverage acquired to ensure the
                                                        23   survival of its business due to the unprecedented scale of the shutdown caused by the Order.
                                                        24   As a result of this Order, Plaintiff has incurred, and continues to incur, a substantial loss of
                                                        25   business income and additional expenses covered under the Policy.
                                                        26
                                                        27
                                                        28   ///

                                                                                                            -6-
                                                        Case 2:20-cv-04423-AB-SK Document 21 Filed 05/29/20 Page 7 of 13 Page ID #:516



                                                                                             FIRST CAUSE OF ACTION
                                                         1
                                                                                              DECLARATORY RELIEF
                                                         2
                                                                                     (Against All Defendants and DOES 1 to 25)
                                                         3
                                                                    23.    Plaintiff re-alleges and incorporates by reference into this cause of action each
                                                         4
                                                             and every allegation set forth in each and every paragraph of this Complaint.
                                                         5
                                                                    24.    Under California Code of Civil Procedure section 1060 et seq., the court may
                                                         6
                                                             declare rights, status, and other legal relations whether or not further relief is or could be
                                                         7
                                                             claimed. An actual controversy has arisen between Plaintiff and Travelers as to the rights,
                                                         8
                                                             duties, responsibilities and obligations of the parties in that Plaintiff contends and, on
                                                         9
                                                             information and belief, Travelers dispute and deny, that: (1) the Order by Garcetti, in his
                                                        10
                                                             official capacity as Mayor of Los Angeles, constitutes a prohibition of access to Plaintiff’s
                                                        11
                   Los Angeles, California 90017-3411




                                                             Insured Premises; (2) the prohibition of access by the Order is specifically prohibited access
GERAGOS & GERAGOS, APC




                                                        12
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                             as defined in the Policy; (3) the Order triggers coverage because the Policy does not include
                                                        13
                                                             an exclusion for a viral pandemic and actually extends coverage for loss or damage due to
                                                        14
                                                             physical loss and damage, including by virus; and (4) the Policy provides coverage to
                                                        15
                                                             Plaintiff for any current and future civil authority closures of restaurants in California due to
                                                        16
                                                             physical loss or damage from the Coronavirus under the Civil Authority coverage parameters
                                                        17
                                                             and the Policy provides business income coverage in the event that Coronavirus has caused a
                                                        18
                                                             loss or damage at the insured premises or immediate area of the insured premises.
                                                        19
                                                                    25.    Resolution of the duties, responsibilities and obligation of the parties is
                                                        20
                                                             necessary as no adequate remedy at law exists and a declaration of the Court is needed to
                                                        21
                                                             resolve the dispute and controversy.
                                                        22
                                                                    26.    Plaintiff seeks a Declaratory Judgement to determine whether the Order
                                                        23
                                                             constitutes a prohibition of access to its Insured Premises by a Civil Authority as defined in
                                                        24
                                                             the Policy.
                                                        25
                                                                    27.    Plaintiff further seeks a Declaratory Judgement to affirm that the Order triggers
                                                        26
                                                             coverage because the Policy does not include exclusion for a viral pandemic and actually
                                                        27
                                                             extends coverage for physical loss or damage to the Insured Premises.
                                                        28

                                                                                                           -7-
                                                        Case 2:20-cv-04423-AB-SK Document 21 Filed 05/29/20 Page 8 of 13 Page ID #:517




                                                         1             28.   Plaintiff further seeks a Declaratory Judgment to affirm that the Policy provides
                                                         2   coverage to Plaintiff for any current and future civil authority closures of restaurants in
                                                         3   California due to physical loss or damage from the Coronavirus and the Policy provides
                                                         4   business income coverage in the event that Coronavirus has caused a loss or damage at the
                                                         5   Insured Premises.
                                                         6             29.   Plaintiff does not seek any determination of whether the Coronavirus is
                                                         7   physically in the Insured Premises, amount of damages, or any other remedy other than
                                                         8   declaratory relief.
                                                         9                                  SECOND CAUSE OF ACTION
                                                        10                                    BREACH OF CONTRACT
                                                        11                            (Against Defendant Travelers and DOES 1 to 25)
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12             30.   Plaintiff hereby incorporates the above paragraphs as through fully set forth
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                        13   herein.
                                                        14             31.   At all material times herein, Plaintiff had a policy for insurance with
                                                        15   Travelers and DOES 1-25, protecting the Insured Property.
                                                        16             32.   The policy was in effect on the date of loss and provided various insurance
                                                        17   benefits to Plaintiff.
                                                        18             33.   Plaintiff paid all insurance premiums in a timely fashion and has met and
                                                        19   complied with all necessary conditions of the policy.
                                                        20             34.   The policy promised to Plaintiff in relevant part that Travelers would
                                                        21   indemnify Plaintiff for losses including, but not limited to, business income loss at its
                                                        22   restaurant and specifically to provide additional coverages for “Business Income and Extra
                                                        23   Expense Coverage” in the event of business closures by order of Civil Authority.
                                                        24             35.   Plaintiff is informed and believes and thereon alleges that Travelers is in
                                                        25   possession of a complete copy of the operative insurance agreement, and therefore
                                                        26   incorporates its terms as though fully set forth.
                                                        27             36.   On March 15, 2020, the Mayor of Los Angeles, Defendant Garcetti issued
                                                        28   an Executive Order (No. 202.6) directing all “non-essential” business to be closed in Los

                                                                                                            -8-
                                                        Case 2:20-cv-04423-AB-SK Document 21 Filed 05/29/20 Page 9 of 13 Page ID #:518




                                                         1   Angeles.
                                                         2           37.    Like thousands of other business owners, Plaintiff was forced to shut down
                                                         3   the business to the public and Plaintiff incurred loss of business income and extra
                                                         4   expenses.
                                                         5           38.    Plaintiff timely made a claim to Travelers for loss of business income and
                                                         6   extra expense coverage.
                                                         7           39.    Travelers has wrongfully breached the insurance policy by refusing and/or
                                                         8   failing to properly adjust and pay Plaintiff’s claims including an amount in excess of the
                                                         9   jurisdictional limit of this Court and, including failing and/or refusing to pay loss of
                                                        10   business income and extra expense coverage.
                                                        11           40.    As a direct and proximate result of the breach of the policy by Travelers,
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12   Plaintiff has sustained damages which exceed the jurisdictional limits of the Superior Court
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                        13   of the State of California, including but not limited to, loss of policy benefits, in an amount
                                                        14   to be proven at trial.
                                                        15                                    THIRD CAUSE OF ACTION
                                                        16      BAD FAITH—BREACH OF IMPLIED COVENANT OF GOOD FAITH & FIAR
                                                                                        DEALING
                                                        17
                                                                                      (Against Defendant Travelers and DOES 1 to 25)
                                                        18
                                                                     41.    Plaintiff re-alleges and incorporates by reference into this cause of action
                                                        19
                                                             each and every allegation set forth in each and every paragraph of this Complaint.
                                                        20
                                                                     42.    At all material times herein alleged, Defendant Travelers, and DOES 1 to 25
                                                        21
                                                             (hereinafter “The Travelers Defendants”) and each of them, knew, or in the exercise of
                                                        22
                                                             good faith reasonably should have known, that Plaintiff was legally entitled to recover the
                                                        23
                                                             benefit under the aforementioned insurance policy, and that The Travelers Defendants, and
                                                        24
                                                             each of them, were obligated to provide Plaintiff the benefits under the insurance policy.
                                                        25
                                                                     43.    Travelers Defendants, and each of them, further knew, or in the exercise of
                                                        26
                                                             good faith reasonably should have known, that the policy benefit was due to Plaintiff.
                                                        27
                                                                     44.    Nevertheless, The Travelers Defendants, and each of them, maliciously,
                                                        28

                                                                                                           -9-
                                                        Case 2:20-cv-04423-AB-SK Document 21 Filed 05/29/20 Page 10 of 13 Page ID #:519




                                                         1   intentionally, and oppressively conducted themselves willfully and wrongfully and refused,
                                                         2   and failed, to pay the benefits of the policy to Plaintiff, despite the fact that the benefits
                                                         3   under the policy were due and payable to the Plaintiff and the Plaintiff was entitled to the full
                                                         4   benefits of the policy.
                                                         5           45.    The Travelers Defendants, and each of them, unreasonably failed to pay
                                                         6   Plaintiff's claim for benefits under the policy in a reasonably timely manner. All acts of The
                                                         7   Travelers Defendants, and each of them, as herein alleged, were done with the prior approval
                                                         8   of, with the knowledge of, and/or under the express direction or ratification of an officer,
                                                         9   director, or managing agent of The Travelers Defendants, and each of them, consistent with
                                                        10   the definitions contained in California Code of Regulations, Title 10, Section 2695.12.
                                                        11           46.    As a proximate result of The Travelers Defendants' wrongful conduct, as
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12   aforementioned, Plaintiff has been wrongfully denied and delayed in the receipt of its
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                        13   lawful insurance policy benefits.
                                                        14           47.    The Travelers Defendants’ actions in withholding and refusing to pay the
                                                        15   policy benefits were unreasonable and in bad faith.
                                                        16           48.    Plaintiff is informed and believes, and thereon alleges that The Travelers
                                                        17   Defendants' actions were part of a practice of The Travelers Defendants which is designed,
                                                        18   among other things, to wrongfully withhold payment of claims with the intent of ignoring the
                                                        19   interest of their insured.
                                                        20           49.    As a direct and proximate result of The Travelers Defendants’ wrongful
                                                        21   conduct, as aforesaid, Plaintiff has sustained severe and serious injury including, but not
                                                        22   limited to emotional distress, anxiety, frustration, humiliation and indignity all to Plaintiff's
                                                        23   damage in a sum within the jurisdiction of this court and to be shown according to proof.
                                                        24                                  FOURTH CAUSE OF ACTION
                                                        25                 VIOLATION OF BUSINESS & PROFESSIONS CODE § 17200
                                                        26                         (Against Defendant Travelers and DOES 1 to 25)
                                                        27           50.    Plaintiff re-alleges and incorporates by reference into this cause of action
                                                        28   each and every allegation set forth in each and every paragraph of this Complaint.

                                                                                                            - 10 -
                                                        Case 2:20-cv-04423-AB-SK Document 21 Filed 05/29/20 Page 11 of 13 Page ID #:520




                                                         1           51.      Plaintiff brings the cause of action pursuant to Business and Professions
                                                         2   Code § 17200, as an entity acting for itself and for the interests of the general public.
                                                         3   Plaintiff has standing to pursue such cause of action based on its underlying claims for
                                                         4   Declaratory Relief, Breach of Contract and Breach of Implied Covenant of Good Faith
                                                         5   and Fair Dealing.
                                                         6           52.      California Business and Professions Code § 17200 provides that unfair
                                                         7   competition shall mean and include: “all unlawful, unfair, or fraudulent practices and
                                                         8   unfair, deceptive, untrue or misleading advertising.” (CA Bus & Prof Code § 17200 et
                                                         9   seq.)
                                                        10           53.      The false representations of Defendant Travelers as alleged hereinabove, to
                                                        11   provide business interruption coverage due to the closure by order of civil authority,
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12   constitutes unfair and unlawful business, acts or practices within the meaning of California
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                        13   Business and Professions Code § 17200.
                                                        14           54.      As a result of the conduct as detailed herein and the inherently unfair and
                                                        15   blatantly unlawful practices of failing to adhere to the business code, the acts of Defendant
                                                        16   Travelers as described herein, constitute unfair and/or fraudulent business practices.
                                                        17           55.      Accordingly, Plaintiff pursuant to California Business and Professions Code §
                                                        18   17200, seeks an order of this Court compelling Defendant Travelers to provide restitution
                                                        19   and to disgorge the monies received and the profits realized by Defendant Travelers as a
                                                        20   result of their unfair business practices, and injunctive relief call for Defendant Travelers to
                                                        21   cease such unfair and business practices in the future.
                                                        22
                                                                                                    PRAYER FOR RELIEF
                                                        23
                                                                     Wherefore, Plaintiff herein, Mark’s Engine Company No. 28 Restaurant, LLC dba
                                                        24
                                                             “Engine Co. No. 28”, prays as follows:
                                                        25
                                                                     1) For a declaration that the Order by Eric Garcetti, in his official capacity as Mayor
                                                        26
                                                                           of Los Angeles, constitutes a prohibition of access to Plaintiff’s Insured Premises
                                                        27
                                                                           located at 644 South Figueroa Street, Los Angeles, CA 90017.
                                                        28

                                                                                                            - 11 -
                                                        Case 2:20-cv-04423-AB-SK Document 21 Filed 05/29/20 Page 12 of 13 Page ID #:521




                                                         1        2) For a declaration that the prohibition of access by the Order is specifically
                                                         2           prohibited access as defined in the Policy.
                                                         3        3) For a declaration that the Order triggers coverage because the Policy does not
                                                         4           include an exclusion for a viral pandemic and actually extends coverage for loss
                                                         5           or damage due to physical loss and damage.
                                                         6        4) For a declaration that the Policy provides coverage to Plaintiff for any current and
                                                         7           future civil authority closures of restaurants in California due to physical loss or
                                                         8           damage from the Coronavirus under the Civil Authority coverage parameters and
                                                         9           the Policy provides business income coverage in the event that Coronavirus has
                                                        10           caused a loss or damage at the insured premises or immediate area of the insured
                                                        11           premises.
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12        5) For General Damages against Travelers in the sum according to proof.
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                        13        6) For Punitive Damages against Travelers in an amount to be shown according to
                                                        14           proof, and for treble damages pursuant to Civil Code Section 3345.
                                                        15        7) For interest provided by law including, but not limited to, California Civil Code
                                                        16           Section 3291.
                                                        17        8) For attorneys fees and costs of suit.
                                                        18        9) For restitution and the disgorgement of profits pursuant to California Business and
                                                        19           Professions Code § 17200; and
                                                        20        For such other relief as the Court may deem just and proper.
                                                        21
                                                        22                                     JURY TRIAL DEMANDED
                                                        23
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28

                                                                                                       - 12 -
                                                        Case 2:20-cv-04423-AB-SK Document 21 Filed 05/29/20 Page 13 of 13 Page ID #:522



                                                             DATED: May 29, 2020                GERAGOS & GERAGOS, APC
                                                         1                                      DHILLON LAW GROUP INC.
                                                         2
                                                         3
                                                         4                                       By:      /s/ Ben Meiselas            .
                                                                                                       MARK J. GERAGOS
                                                         5                                             BEN J. MEISELAS
                                                                                                       MATTHEW M. HOESLY
                                                         6                                             HARMEET K. DHILLON
                                                                                                       NITOJ P. SINGH
                                                         7                                             Attorneys for Plaintiff,
                                                                                                       MARK’S ENGINE COMPANY NO. 28
                                                         8                                             RESTAURANT, LLC
                                                         9
                                                        10
                                                        11
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12
                      644 South Figueroa Street
                        HISTORIC ENGINE CO. NO. 28




                                                        13
                                                        14
                                                        15
                                                        16
                                                        17
                                                        18
                                                        19
                                                        20
                                                        21
                                                        22
                                                        23
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28

                                                                                                 - 13 -
